
	
		I
		112th CONGRESS
		1st Session
		H. R. 2381
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Hastings of
			 Florida (for himself, Mr. Johnson of
			 Illinois, Mr. Blumenauer,
			 and Mr. Boswell) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to encourage and
		  facilitate efforts by States and other transportation right-of-way managers to
		  adopt integrated vegetation management practices, including enhancing plantings
		  of native forbs and grasses that provide habitats for pollinators, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Highways Bettering the Economy and
			 Environment Act.
		2.FindingsCongress finds the following:
			(1)The roadside
			 vegetation management practices of both State governments and the Federal
			 Government aim to secure motorist safety, reduce the presence of noxious weeds,
			 and stabilize the soil.
			(2)Federal and State
			 highway departments are facing severe budget shortfalls.
			(3)Native forbs and grasses are less likely to
			 encroach onto roads than invasive species, such as kudzu.
			(4)Integrated
			 vegetation management practices will reduce the cost of maintaining roadside
			 vegetation.
			(5)Native forbs and grasses are best adapted
			 to local conditions and thus require less active management, reducing the need
			 to replant, weed, and mow the areas adjacent to the road.
			(6)Pollinators, such
			 as bees, birds, bats, and butterflies, are suffering drastic population loss,
			 due in part to loss of habitat.
			(7)Pollinators are
			 vital for American agriculture. Responsible for 1 out of every 3 bites of food
			 we eat, a diverse pollinator population is necessary for maintaining the
			 diversity of our plant life and food supply.
			(8)Studies have shown supporting native forbs
			 and grasses along the roadside can be beneficial to the pollinator population
			 by providing migratory corridors and habitat connectivity and by helping such
			 populations adapt to climate change.
			(9)Enhancing
			 pollinator populations on rights-of-way can result in improved pollination
			 services for neighboring lands, including agriculture and wildlife
			 ecosystems.
			(10)Highway rights-of-way managed by States
			 represent 17 million acres of pollinator habitat conservation opportunity, and
			 similar opportunities and benefits exist on other transportation
			 rights-of-way.
			3.Administrative
			 provisions to encourage pollinator habitat on transportation
			 rights-of-way
			(a)In
			 generalSection 319 of title
			 23, United States Code, is amended—
				(1)in subsection (a)
			 by striking beauty adjacent and inserting beauty
			 (including the enhancement of habitat for pollinators) adjacent;
			 and
				(2)by adding at the
			 end the following:
					
						(c)Encouragement of
				pollinator habitat development and protection on transportation
				rights-of-WayIn carrying out
				any program administered by the Secretary, the Secretary shall, in conjunction
				with the States, as appropriate—
							(1)conduct or
				encourage integrated vegetation management practices on roadsides and other
				transportation rights-of-way, including reduced mowing;
							(2)enhance the development of habitat for
				pollinators through plantings of native forbs and grasses;
							(3)encourage leveraging through partnerships
				and coordination with stakeholders in support of pollinators and plantings of
				native forbs and grasses, such as environmental groups, research institutions,
				other agencies, businesses, and community organizations; and
							(4)conduct or
				facilitate research and demonstration projects on the economic and
				environmental benefits and best practices for integrated vegetation management,
				reduced mowing, and plantings of native forbs and grasses for pollinator
				habitat.
							.
				(b)ReportNot later than 18 months after the date of
			 enactment of this Act, the Secretary of Transportation shall transmit to
			 Congress a report that includes—
				(1)an analysis of
			 current programs and authorities available to carry out section 319(c) of title
			 23, United States Code;
				(2)a
			 summary of programs and authorities being used to implement such
			 section;
				(3)an assessment of
			 actions being taken by State transportation departments and other managers of
			 transportation rights-of-way to implement integrated vegetation management
			 practices, reduce mowing, and enhance habitat for pollinators through plantings
			 of native forbs and grasses, and
				(4)any
			 recommendations for further action.
				4.Provision of habitat
			 for pollinators
			(a)In
			 generalSection 329(a)(1) of
			 title 23, United States Code, is amended by inserting provision of
			 habitat for pollinators,  before and aesthetic
			 enhancement.
			
